RUDMAN, Justice.
Construction Equipment Rentals, Inc. (CER) appeals the order of the Superior Court (Cumberland County, Bradford, J.) dismissing CER’s appeal from a Forcible Entry and Detainer (FED) judgment (Portland, MacNichol, J.) in favor of Kubota Tractor Corporation (Kubota). The court concluded that the District Court, not the Superior Court, must determine pursuant to 14 M.R.S.A. § 6012 (1980) whether a party has provided sufficient surety for an appeal of a FED judgment. We affirm the judgment of dismissal albeit for a different reason than that expressed by the Superior Court.
CER and Kubota entered into an agreement whereby Kubota financed CER’s purchase of both new and used heavy equipment and retained a security interest in the equipment purchased and all proceeds from the sale or lease of any of the equipment. In March 1994, Kubota filed a FED action in the District Court to enforce its security interest alleging a default under this agreement. The District Court entered a judgment in favor of Kubota.
Pursuant to M.R.Civ.P. 80D(f) and 14 M.R.S.A. § 6012, CER appealed to the Superior Court. With the notice of appeal, CER filed a copy of the personal guaranty of Theodore Mundy, which guaranty had previously been given as security for the debt of CER to Kubota. In response, Kubota filed a motion to dismiss the appeal on the ground that CER failed to provide a sufficient surety to protect Kubota’s interests in the property during the pendency of the appeal.
The statute controlling FED actions requires one who appeals from a judgment of the District Court “to give sufficient surety or sureties to adequately protect the interests of the appellee of said appeal.” 14 M.R.S.A. § 6012 (1980).
CER simply offered a general guaranty previously furnished as part of the business dealings between the parties, rather than security specifically addressed to its appeal. The proferred surety is insufficient as a matter of law. See Ford Motor Credit Co. v. Machias Ford, Mercury, Inc., 509 A.2d 658 (Me.1986).
The entry is:
Judgment affirmed.
All concurring.